DETAILED ACTION
The action is responsive to the following communications: the Application filed May 19, 2020, and the information disclosure statement (IDS) filed May 20, 2020 have been entered. 
Claims 1-30 are pending. Claims 1 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. INDIA 201911019699, filed on 05/19/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The claims in this application do not commence on a separate sheet or electronic page in accordance with 37 CFR 1.52(b)(3) and 1.75(h). See MPEP 608.01(m). Appropriate correction is required in response to this action.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0039872).
Regarding independent claims 1 and 16, Park et al. teach a dual-rail memory comprising: 
a memory array (FIGS. 1 and 3: 111s) adapted to operate using a first supply voltage (e.g., para. 0016: a memory cell array … at a higher voltage); 
a clock generation circuit  (FIG. 3: Clk) operating using a second supply voltage and adapted to generate a read clock signal in response to a read request (e.g., para. 0024: Addr and clk are applied … low voltage logic levels; e.g., para. 0026-0027: … if necessary read enable signals … read from the memory cells 111 in a similar fashion ...); 
a level shifter (FIG. 3: 413a-c (typo of 313a-c), and para. 0027: level shifters 313a-313c) adapted to supply a reference wordline read signal in response to the read clock signal (see FIG. 3 and accompanying disclose, e.g., para. 0018 and 0024-0027: Information may be retrieved or read from the memory cells 111 in a similar fashion. That is, …) said reference wordline read signal varying between the first supply voltage 
a comparator operating using the second supply and adapted to select a delay between the read clock signal and the reference wordline read signal in response to a first difference between the first and second supply voltages (see e.g., para. 0030:  … To create the delay, the timing tracking circuit 312, which receives clock signals Clk from I/O ctrl (a portion on the I/O circuit 301), may delay the application of the appropriate word line WL select signal from the decoder 102 by providing it with a delayed clock signal clk_d. The timing tracking circuit 312 may be responsive to one or both of low level signals 322 and high level signals 324 to provide the appropriate timing of clock signal clk_d.).
Park et al. do not explicitly separate clock signal to read clock signal. Park’s timing tracking circuit is explained the operation of write data path. However, Park mentions “information may be retrieved or read from the memory in a similar fashion” in para. 0027, and expanding write operation to read operation in a memory is a very well-known technology for a type of memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to expanding from data write operation to data read operation because these conventional technology are well established in the art of the memory devices.
Regarding claims 2 and 17, Park et al. teach the limitations of claims 1 and 16, respectively.


Allowable Subject Matter
Claims 3-15 and 18-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SUNG IL CHO/Primary Examiner, Art Unit 2825